Citation Nr: 1718814	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A September 2009 rating decision denied service connection for hypertension.  A March 2010 rating decision granted an initial non-compensable rating for allergic rhinitis (claimed as hay fever) effective September 29, 2009.  In October 2016, the Board remanded these matters for additional development.  

The Veteran filed a July 2016 notice of disagreement (NOD) to the August 2015 rating decision that denied an increased rating for his service-connected arthritis of the left knee.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, the RO has acknowledged the NOD in an August 2016 correspondence to the Veteran, and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case and the Board declines to remand the issue of entitlement to increased rating for service-connected arthritis of the left knee.  This matter is referred to the RO to continue development and then to issue an SOC.

In April 2017, the Veteran executed a power-of-attorney (VA Form 21-22), designating the Florida Department of Veterans Affairs as his representative.  The Board recognizes this appointment of representation.






FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service. 

2.  The Veteran's allergic rhinitis is manifested by symptoms of nasal congestion, headaches, sneezing and itchy eyes; there is no evidence of nasal polyps or greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303,  3.307, 3.309 (2016).

2.  The criteria for an initial compensable disability rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated July 2009 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Veteran has not identified any additional outstanding records that have been requested or obtained.  The claims file contains the Veteran's service treatment records (STRs), VA medical treatment records, private treatment records and lay statements from the Veteran.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claims.

The Veteran was also afforded a VA compensation and pension examination in November 2016.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases, including hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

An August 1987 STRs noted that the Veteran was an unrestrained in a motor vehicle accident and taken to the emergency room for treatment.  His blood pressure was recorded as 124/96 and 137/104.  It further stated that the Veteran would have his blood pressure checked frequently to rule out hypertension. 

An April 1994 STR recorded that the Veteran had occasional blood pressure ranging 130-140/88-90 with no chest pain.  There is no family history of hypertension.  The record also noted that the Veteran would come in for seven random checks of his blood pressure.  His blood pressure was 132/86. 
 
The March 1999 separation medical examination report shows that after undergoing clinical evaluation, all body systems were evaluated as clinically normal.  On contemporaneous self-report medical history, he denied shortness of breath, pain or pressure in chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.

A November 2004 VA medical record diagnosed the Veteran with hypertension.  A low fat low cholesterol diet and weight loss was recommended.  His blood pressure was 136/92. 

A March 2008 VA medical record noted an elevated blood pressure reading without a diagnosis of hypertension.  His blood pressure was 118/84.  A March 2009 VA medical record noted an elevated blood pressure reading without a diagnosis of hypertension.  His blood pressure was 123/84.  A January 2010 VA treatment record noted an elevated blood pressure reading without a diagnosis of hypertension.  His blood pressure was 136/85. 

In an August 2009 correspondence, the Veteran asserted that he has dealt with hypertension beginning three years into the military until the present day.  

In an August 2010 correspondence, the Veteran asserts that his hypertension diagnosis has been an ongoing problem since his time in the military as evidenced by his military medical record.  The Veteran stated that he has been prescribed Norvasc for his hypertension.  

A November 2016 VA examination report shows that the Veteran was diagnosed with hypertension in 2004.  The examiner noted that the Veteran was not treated for his hypertension until 2009.  The Veteran reported elevated blood pressure off and on since service.  He further stated that he went VA treatment facility in 2002 at which time his blood pressure was elevated but he was not treated.  His current treatment plan includes taking continuous medication for hypertension.  The Veteran was found not to have a history of a diastolic blood pressure elevation to predominantly 100 or more.  His blood pressure reading was recorded as 140/90, 145/91 and 153/92.  There were no other physical findings, complications, conditions, signs or symptoms related to his hypertension.  

The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that the Veteran's medical records showed a negative history for a diagnosis of hypertension requiring treatment in service or within one year of separation from service.  The earliest documented evidence of hypertension was in November 2004.  The examiner noted that the Veteran had sporadic elevation of blood pressure in service but there was no evidence of consistent elevations indicative of a clinical diagnosis of hypertension.  The examiner explained that elevated blood pressure readings can occur during periods of stress or illness; however, transient blood pressure elevation is part of the body's natural reaction to stress and illness and does not represent a chronic condition of hypertension.  Furthermore, the examiner stated that a diagnosis of hypertension cannot be made on isolated blood pressure elevation because a diagnosis of hypertension is made on elevated blood pressure consistently over time.  In this case, there is no evidence reflecting this type of trend in service.  The examiner further noted that the Veteran's diagnosis of hypertension was more than 5 years after his separation from service. 
The Board has considered the evidence discussed above and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.

Initially, the Board finds that the Veteran is first shown to be diagnosed with hypertension in 2004, more than four years after discharge from service.  That time period is well beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  38 C.F.R. §§  3.307, 3.309 (2016).  Indeed, the November 2016 VA examiner concluded that the Veteran's hypertension disability did not manifest within one year of service.  After a thorough review of the record, the VA examiner determined that the Veteran was not diagnosed with hypertension until 2004. 

Significantly, moreover, the only medical opinion to address the medical relationship, if any, between the Veteran's hypertension and service, weighs against the claim.  In this regard, the November 2016 VA examiner definitively opined that 
the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by service.  He discussed the blood pressure findings in service, opining that these were just sporadic elevated blood pressure findings and not medical indications of hypertension which he explained require consistent elevated readings for a hypertension diagnosis. The Board finds that the VA examiner's opinion constitutes probative evidence on the medical nexus question, based as it was on review based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner's opinion sets forth that the Veteran's condition is not due to any conditions of service and his blood pressure checks in service amounted to sporadic elevations in blood pressure.   The VA examiner's opinion is consistent with the evidence of record and he provides a clear rationale for his conclusions.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports his claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's current hypertension did not have its onset in service and it not otherwise not related to service.

The only evidence in support of the Veteran's claim is his own contentions and those of his representative.  However, there is no indication that the Veteran or his representative possesses the requisite medical knowledge or education to render a probative opinion involving medical causation between his hypertension and service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding his hypertension are insufficient to establish a nexus to service.  The Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of his hypertension in the absence of specialized training. 

Accordingly, the preponderance of the evidence of record is against a finding that the Veteran's hypertension is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Ratings

The Veteran asserts that his service-connected rhinitis warrants an initial compensable rating. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  ). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran service connected allergic rhinitis is assigned an initial noncompensable rating under diagnostic code 6522.  

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522, which provides for a 10 percent rating where the condition is without polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps.  38 C.F.R. § 4.97 (2016).  While DC 6522 does not provide for a non-compensable disability evaluation, 38 C.F.R. § 4.31 (2016) provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met. 

July 2009 private treatment records from Dr. J.D.M, M.D., described the Veteran's complaints of nasal congestion, headaches, sneezing and itchy eyes.  The Veteran stated his symptoms were worse over the last 5 years.  Dr. J.D.M. reported no seasonal variation although the Veteran is worse in the spring.  The Veteran's headaches are unilateral and pounding in nature.  Upon physical examination, Dr. J.D.M. found benign conjunctivae, dull tympanic membranes, nasal musosa pale with swollen turbinates, benign oropharynx, and clear lungs.  The Veteran was diagnosed with allergic rhinitis and given a sample of Nasonex.  The examiner opined that he was an excellent candidate for allergen immunotherapy. 

January 2010 VA treatment records noted that the Veteran has had headaches for years.  The Veteran reported seeing providers in the past and placed on allergy pills.  The Veteran stated that he has used allergy medication for years.  He attributed his headaches to his allergies.  A February 2010 treatment record reported that the Veteran takes Zyrtec to minimize the frequency of his headaches.  A March 2010 VA treatment record noted moderate mucosal congestion, partial response with topical decongestant, no discharge, normal external appearance, and deviated right septum. 

A May 2010 VA medical treatment records noted an incidental finding of a nasopharyngeal cyst measuring approximately 2 c.m.  It was described as asymptomatic with no nasal obstruction.  November 2010 VA medical treatment records noted no nasal obstruction symptoms.  A CT was performed and the impression stated that the mass seen in the posterior midline of the nasopharynx in the region of the adenoidal tissue appeared to have almost completely resolved with only some minimal residual nodular thickening of the abnormal soft tissue. 

A November 2016 VA examination report shows that the Veteran was diagnosed with allergic rhinitis.  The Veteran reported allergy testing, taking over the counter allergy medicine with a good response, and some symptoms with a high pollen count.  The examiner indicated that the Veteran did not have a greater than 50 percent obstruction of the nasal passage on both sides.  He did not have permanent hypertrophy of the nasal turbinates.  He did not have complete obstruction on either side due to rhinitis, and did not have nasal polyps.

The Board finds that a compensable rating is not warranted for the Veteran's allergic rhinitis.  Physical examination of the nose throughout the claims period establishes that there are no nasal polyps or greater than 50 percent obstruction of either nasal passage due to his rhinitis.  The Veteran reports nasal congestion, headaches, sneezing and itchy eyes.  He is competent to report these symptoms and the Board finds his reports are credible.  However, the competent medical evidence establishes that the Veteran does not manifest nasal polyps or obstruction of the nasal passages that most nearly approximates a 50 percent or greater obstruction on either side.  As the Veteran's allergic rhinitis does not more nearly approximate the specific criteria associated with compensable ratings, the claim for an initial compensable rating must be denied.


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to an initial compensable rating for allergic rhinitis is denied





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


